                       Case 3:19-mc-00084                 Document 1         Filed 02/06/19               Page 1 of 18

AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                            District of Oregon
                                                                                            t"~Tl. ~n.-")C
                                                                                                __t}Jt_  t..)
                                                                                                                cr-p
                                                                                                                ~ t::J_i
                                                                                                                         •   1q-· ·-1· C:,4'
                                                                                                                                       ._t' ·j- •!C'Tp"'.l~J!'-0-
                                                                                                                                                f_i,Q,:.ii.: •   C1.£
             In the Matter of the Search of                           )
         (Briefly describe the property to be searched                )
          or identify the person by name and address)

Grey Honda Odyssey van bearing North Dakota license
                                                                      )
                                                                      )
                                                                                 Case No.             '19 -MC- 8 4llJ
    plates JXY159 and VIN: 5FNRL38625B055910                          )
                                                                      )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
p~e~~l1cf~ffW{'.i(1{t~g~M"J~t iJI. location):


located in the - - - - - - - - District of - - - - -Oregon
                                                     - - - - - - - , there is now concealed (identify the
person or describe the property to be seized):
 As set forth in Attachment B hereto.


          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                        Offense Description
        21 U.S.C. §§ 841 (a)(1) and 84            Drug Trafficking
        18 U.S.C. § 922(g)                        Felon in Possession of a Firearm
        18 U.S.C. § 1956                          Money Laundering
          The application is based on these facts:



          ~ Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: - ~ - - - ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the a t t a c h e d ¥


                                                                                             Ap~e

                                                                                   Special Agent Scott McGeachy, IRS Cl
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:     d{ ~ tc1Pft
City and state: Portland, Oregon                                          Honorable Jolie Russo, United States Magistrate Judge
                                                                                             Printed name and title
              Case 3:19-mc-00084       Document 1      Filed 02/06/19     Page 2 of 18




             DISTRICT OF OREGON, ss:             AFFIDAVIT OF SCOTT McGEACHY


                               AFFIDAVIT OF SCOTT McGEACHY
                                   in Support of an Application
                                Under Rule 41 for a Search Warrant

       I, Scott A. McGeachy, being duly sworn, do hereby depose and state as follows:

                   I.         AFFIANT BACKGROUND AND EXPERIENCE

        1.      I am a Special A$ent employed by the Internal Revenue Service (IRS), Criminal·

Investigation, and have held this position for seventeen years. I have successfully completed the

11-week Criminal Investigator Training Course at the Federal Law Enforcement Training Center

and the 16-week Special Agent Basic Training course put on by the Internal Revenue Service.

During this time I have either conducted or been involved in investigations concerning Title 26

(Income Tax), Title 18 (Conspiracy and Money Laundering), Title 21 (Controlled Substances),

and Title 31 (Bank Secrecy Act) violations by individuals involved in both legal and illegal

occupations.

       2.       I have written and/or directly been involved in writing over one hundred eighty-

five search and/or seizure warrants and have participated in the execution of numerous federal

search warrants involving criminal income tax charges, money laundering, narcotics violations,

and other criminal activities during which evidence of criminal violations was seized. For the

past twelve years I have predominantly worked investigations involving narcotics trafficking and

money laundering.

                                II.   PURPOSE OF AFFIDAVIT

       3.       This Affidavit is submitted in support of an application to search the following

vehicle described as a grey Honda Odyssey van bearing North Dakota license plates JXY159 and

VIN: 5FNRL38625B055910 (hereinafter, "Honda Odyssey") currently located on the property
Page 1-Affidavit of Special
Agent Scott McGeachy
               Case 3:19-mc-00084       Document 1       Filed 02/06/19     Page 3 of 18




 of Kathy Bazeghi located at 25445 S. Hwy 213, Mulino, OR 97042, as further described in

 Attachment A, for evidence, fruits and instrumentalities of drug trafficking by Dustin LARK

 (hereinafter "LARK"), in violation of 21 U.S.C. §§ 841(a)(l} and 846, felon in possession of a

 firearm in vio1ation of 18 U.S.C. § 922(g)(l), and instrumentalities of money laundering in

 violation of 18 U.S.C. § 1956, as those items are set forth in Attachment B.


         4.      This affidavit is intended to show only that there is sufficient probable cause for the

 requested warrant and does not set forth all ofmy knowledge about this matter. The facts set forth

· in this affidavit are based on my own personal knowledge, knowledge obtained from other

 individuals during my participation in this investigation, mcluding other law enforcement officers, a

 review of records related to this investigation, search warrant information, communications with

 others who have knowledge of the events and circumstances described herein, and information

 gained through my training and experience.

                          III.   STATEMENT OF PROBABLE CAUSE

         5.      The Portland Police Bureau (Portland, OR) (PPB), Federal Bureau of

 Investigation (FBI) and Internal Revenue Service Criminal Investigation (IRS Cl) are

 investigating Dustin LARK for distribution of controlled substances, felon in possession of a

 firearm and money laundering arising from a May 31, 2017, search warrant executed at LARK' s

 residence at 12820 NE Rose Parkway, Portland, OR 97230. Exact date unknown, but as early as

 January 2014, LARK moved to North Dakota and worked in the fracking business until early

 2015 when he moved back to Portland, OR. The investigation found that LARK continued to

 travel back and forth between Portland, OR, and Minot, ND, following his move to Portland in

 early 2015.



 Page 2 -Affidavit of Special
 Agent Scott McGeachy
             Case 3:19-mc-00084       Document 1      Filed 02/06/19     Page 4 of 18




        6.      LARK has prior convictions for 2nd degree robbery, delivery of a controlled

substance within 1,000 Feet of a School and delivery of methamphetamine within 1,000 feet of a

school. LARK' s conviction of 2nd degree robbery resulted in a 70-month term of imprisonment ·

and LARK' s conviction of delivery of methamphetamine with 1000 feet of a school resulted in a

48-month term of imprisonment. LARK has a pending case in Ward County, North Dakota, as

LARK was charged on September 6, 2016, with the charge of"Amphetamine-Maimfacture-

Aggravating."

        7.      On May 31, 2017, members of the Federal Bureau of Investigation, Portland

Police Bureau, Drug Enforcement Administration (DEA), and IRS Criminal Investigation

executed a search warrant at LARK's residence at 12820 NE Rose Parkway, Portland, OR.

Inside a safe in the downstairs bedroom occupied by LARK's mother, Julie Davy, investigators

. found a kilo of cocaine along with a second smaller baggie containing cocaine. Law

enforcement officers seized three firearms inside the safe including a Taurus "The Judge"

revolver sin DW301080, a black Jennings .22 caliber firearm s/n 533363 and a Taurus .38

revolver s/n GY64304. Officers also found during the search an empty Glock 23 box bearing s/n
  '
WPW759, which that firearm. was not one of the firearms seized from the safe. The plastic bag

containing the kilogram of cocaine was tested for latent prints. Oregon State Police Latent Print

Examiner K::arl Deering positively determined that multiple prints from the plastic bag containing

the kilogram of cocaine were those of Dustin LARK.

        8.      LARK was not present on May 31, 2017 during the search of his residence and

Julie Davy opened the safe for law enforcement officers. Davy stated that she (Davy), LARK

and LARK's wife Savannah Ward were the only individuals with access to the safe. Davy stated

the cocaine and firearms did not belong to her. On February 1, 2019, FBI agents interviewed


Page 3 -Affidavit of Special
Agent Scott McGeachy
               Case 3:19-mc-00084      Document 1      Filed 02/06/19    Page 5 of 18




,, Savannah Ward who told officers the firearms found inside the safe on May 31, 2017 did not

 belong to her and the safe belonged to Dustin Lark who moved it back to Oregon from North

 Dakota. Ward stated anything in the safe belong to LARK.

         9.       An Alcohol Tobacco and Firearms (ATF) trace on the three firearms found inside

 the safe on May 31, 2017 resulted in two of the three firearms being confirmed stolen out of

 North Dakota which included the Judge .45 caliber Taurus s/n DW301080 and the Taurus

 Revolver s/n GY64304.


         10.      On May 31, 2017, the Honorable Youlee Yim You, U.S. Magistrate Judge in the

 District of Oregon authorized a seizure warrant (17-MC-248-D) for LARK's 2011 Toyota Tundra

 OR/373HDB, which is the sarrie day as the execution of the search warrants on LARK's residence.

 On July 14, 2017, the fourteen (14) days to execute the seizure warrant 17-MC-248-D on LARK's

 Toyota Tundra OR/373HDB expired. On July 15, 2017, Ward County Task Force Officer Charles

 "Shane" Johnson located LARK's Toyota Tundra in Minot, North Dakota, driven by Marcus

 Eugene West. TFO Johnson followed Marcus West in the Tundra to an apartment complex in

 Burlington, ND.

         11.      On July 15, 2017, The Honorable Stacie F. Beckerman, U.S. Magistrate Judge in the

 District of Oregon authorized a seizure warrant (17-MC-278) for LARK's Toyota Tundra. TFO

 Johnson maintained surveillance on Toyota Tundra and observed West park the Tundra in the

 parking lot of the apartment complex. A short time later LARK was seen getting into a Volkswagen

 at the same apartment complex. Officers approached LARK to inform him of the seizure of the

 Toyota Tundra; however, LARK quickly departed from the apartment complex in the Volkswagen.

         12.      On July 15, 2017, Ward County Drug Task Force officers seized LARK's Toyota

 Tundra. A subsequent inventory of the Tundra found a loaded 9 mm Taurus handgun, eighteen (18)

 Page 4 - Affidavit of Special .
 Agent Scott McGeachy
              Case 3:19-mc-00084      Document 1      Filed 02/06/19     Page 6 of 18




rounds of ammunition stuffed between the center console and driver's seat. Officers also found a

pink plastic container with cocaine residue, insurance paperwork for the Tundra held in LARK's

mothers' name, vehicle receipts for car maintenance held in LARK's name, Hertz rental car receipts

in LARK's name, invoices for LARK's purchase of a 2010 Volkswa,gen held in the North Dakota

temporary trip permit of INYM, LLC (Oregon corporation formed by LARK on August 18, 2014)

for $6,050 in cash and LARK's Oregon driver's license.

        13.     On November 14, 2017, the Grand Jury for the District of Oregon returned a

superseding indictment "3:17-CR-387'' against Dustin LARK on a charge of Possession with Intent

to Distribute Cocaine in excess of 500 grams or more. A subsequent arrest warrant was issued for

LARK on November 14, 2017. On April 10, 2018, the Grand Jury for the District of Oregon

returned a second superseding indictment to include two counts of money laundering related to the

deposit of $45,000 into a Chase Bank account held in the name of Dustin Lark dba Choice D's

Janitors and as well as for the purchase of a Toyota Tundra both involving proceeds originating

from the Distribution of a Controlled Substance for conduct starting October 21, 2014, and

continuing to an unknown date.

        14.     The financial investigation identified that LARK would utilize cash to purchase

vehicles and title the vehicles jointly with family members and/or leave the vehicles in a temporary

trip permit. The North Dakota temporary trip permits listed the owner's name of these vehicles as

LARK's family members or were in corporate names designed to conceal and disguise LARK's

ownership interest in the vehicles. Starting on October 21, 2014 and continuing through April 15,

2017, LARK.purchased ten vehicles utilizing cash in excess of$100,000. Four of the ten vehicles

were held in temporary North Dakota trip permits in the name of Julie Davy, Savannah Ward,

INYM and Choice D's Janitors and a summary of their purchases are as follows:


Page 5 -Affidavit of Special
Agent Scott McGeachy
              Case 3:19-mc-00084      Document 1      Filed 02/06/19    Page 7 of 18




        •     2008 Dodge Charger purchased for $4,000 by LARK on April 15, 2017, temporary trip
              permit in the name of Julie Davy
        •     2002 Cadillac Escalade purchased for $4,800 by LARK on April 2, 2016, temporary trip
              permit in the name of Savannah Ward
        •     2010 Volkswagen CC Sport purchased for $6,000 by LARK on May 20, 2017,
              temporary trip permit in the name of INYM, LLC
        •     2008 Volkswagen Touraegpurchased for $8,100 by LARK on March 14, 2017,
              temporary trip permit in the name of Choice D's Janitors.

        15.      On February 4, 2019, I interviewed Kathy Bazeghi of Oregons Best Mortgage

who worked as the loan processor for Dustin LARK's purchase of 12820 NE Rose Parkway,

Portland, OR, which LARK successfully closed on in August2016.

        16.     Bazeghi knew LARK as he was high school friends with her son Joe Bazeghi.

Bazeghi stated during high school LARK was kicked out of his parent's house. Bazeghi let

LARK live at her residence for a couple months until he graduated from Lakeridge High School.

Bazeghi has maintained contact with LARK over the years and that was why LARK contacted

Bazeghi to assist with his loan.

        17.     Bazeghi stated that in the Spring of2017 her son contacted LARK and asked ifhe

could borrow LARK's Honda Odyssey. LARK agreed and drove the Honda Odyssey to

Bazeghi's residence in Damascus, Oregon to let the family borrow the Honda Odyssey.

Bazeghi stated it appeared that LARK and Savannah Ward had cleaned up the Honda Odyssey

prior to them dropping it off with Joe Bazeghi. Bazeghi stated at that point in time Bazeghi was

living at 9621 SE Tower Drive, Damascus, OR, but they had purchased their property at 25445

S. Hwy 213, Mulino, OR 97042 and were transitioning from their Damascus residence to their

Mulino residence, which took several months. Bazeghi stated the Honda Odyssey was initially

maintained at the Damascus property until they moved to their Mulino residence.

        18.     Bazeghi attended a Fourth of July party at LARK's residence on July 4, 2017.

Bazeghi noted numerous cars from North Dakota belonging to LARK that were parked at
Page 6 -Affidavit of Special
Agent Scott McGeachy
              Case 3:19-mc-00084     Document 1      Filed 02/06/19    Page 8 of 18




LARK' s residence. Bazeghi presumed that LARK was in no hurry to have the Honda Odyssey

returned back to him because there was no room left to park another vehicle at the Rose Parkway

residence.

        19.     Bazeghi stated in late 2017 she received a phone call from LARK. LARK

informed Bazeghi that he was on the run from law enforcement and he needed the Honda

Odyssey returned to him. LARK told Bazeghi his "fancy car" had been seized by law

enforcement and he needed to take possession of the Honda Odyssey so he could travel to see

Savannah Ward's family iii Virginia. LARK told Bazeghi that law enforcement had recently

stopped LARK and searched LARK's vehicle and found suboxene in the car while in North

Dakota. LARK told Bazeghi that somebody must have slipped the suboxene into the vehicle and

that the drugs did not belong to LARK. Bazeghi stated the "fancy car" LARK referred to was

his red Toyota Tundra. LARK told Bazeghi it was LARK's belief the government was going

after LARK for his house and everything that he owned.

        20.     Bazeghi told LARK that the Honda Odyssey was no longer operational. Bazeghi

had to utilize a super battery to move the vehicle from Damascus residence to her Mulino

residence. Bazeghi was told the Honda Odyssey needed a new alternator and Bazeghi did not

want to pay for a new alternator for LARK's Honda Odyssey: LARK did nothing further to

come and pick up his Honda Odyssey.

        21.     Bazeghi stated during the period of time she borrowed LARK's Honda Odyssey

she became concerned about being stopped by law enforcement and wanted to confirm there was

a registration in the vehicle. Bazeghi attempted to open the glove compartment of the Honda

Odyssey and found that it was locked and she was unable to gain access to the glove


                                       \_


Page 7 -Affidavit of Special_
Agent Scott McGeachy
               Case 3:19-mc-00084        Document 1       Filed 02/06/19      Page 9 of 18




 compartment. Bazeghi stated that the key provided by LARK to operate the Honda Odyssey did

 not contain a second key to open the glove compartment.

         22.     Bazeghi stated the Honda Odyssey is currently parked on her property at 25445

 S. Hwy 213, Mulino, OR 97042. Bazeghi stated that she would provide consent for law

 enforcement to search the vehicle and that Bazeghi would like law enforcement ~o actually tow

 the vehicle from her property because she does not know how to-dispose of the Honda Odyssey,

 which is no longer operational and sitting in disrepair on her property in Mulino, OR.

         23.     Detective Scott McCollister of Portland Police Bureau ran ND/JXY159 through

 North Dakota Department of Motor Vehicles, which came back registered as a 2005 Honda

 Odyssey registered to Brian and Rebecca Clouse. I know LARK has purchased numerous

 vehicles and often leaves the registration with a trip permit or fails to register the vehicle in his

 name following the purchase. Furthermore, based on my training and experience, I know it is

 common for individuals involved in drug trafficking to fail to register a vehicle in their name

 following the purchase of a vehicle in order to conceal their ownership interest from law

 enforcement.

         24.     Finally, I know that multiple firearms and a kilo of cocaine was found inside a

 safe in LARK's residence and a handgun was also found inside LARK's Toyota Tundra in

 Minot, North Dakota when it was seized by the Minot Police Department. I know that Bazeghi

 has informed me the glove compartment of the Honda Odyssey was locked when they initially

 borrowed the van from LARK and is currently still locked. Bazeghi and her son, Joe Bazeghi,

 have been in custody of the Honda Odyssey since they borrowed the van from LARK and have

_ never accessed the glove compartment in the Honda Odyssey. I know from my training and

 experience that individuals involved in drug trafficking often trade narcotics for firearms


 Page 8 -Affidavit of Special
 Agent Scott McGeachy
              Case 3:19-mc-00084      Document 1       Filed 02/06/19     Page 10 of 18




especially if they are convicted felons and can no longer legally purchase firearms. I know that a

glove compartment is common storage location by individuals to store drugs or guns. I know

that an empty Glock 23 box bearing s/n WPW759 was found inside LARK's residence on May

                a
31, 2017, but Glock firearm was not located during the search of the residence. Furthermore, I

· know the Honda Odyssey currently shows the vehicle registered to Brian and Rebecca Clouse

and glove compartments often maintain information regarding a Bill of Sale, registration and

other documents that show ownership of the vehicle.

                 IV.    Background and Knowledge of Drug Traffickers

        25.     Based upon my training, experience, and participation in this and other

investigations involving narcotics trafficking, my conversations with other experienced

investigators and law enforcement agents with whom I work, and interviews of individuals who

have been involved in the trafficking ofnarcotfos, I have learned and know the following:

        26.     Drug trafficking organizations often utilize "stash houses" to conceal their illegal

activities and contraband. These houses often remain unoccupied, with minimal activity, in

order to avoid scrutiny. Drug traffickers often utilize multiple "stash houses" to conceal large

amounts of narcotics and to keep law enforcement and/or competitors from finding their

narcotics.

        27.     It is common to find papers, letters, billings, documents, and other writings,

which show ownership, dominion, and control of businesses, residences, and/or vehicles in the

residences and vehicles of drug traffickers. Items of personal property that tend to identify the

person(s) in residence, occupancy, control, or ownership of the subject premises also include

canceled mail, deeds, leases, rental agreements, photographs, personal telephone books, diaries,

utility and telephone bills, statements, identification documents, keys, financial papers, rental


Page 9 -Affidavit of Special
Agent Scott McGeachy
              Case 3:19-mc-00084        Document 1      Filed 02/06/19     Page 11 of 18




receipts and property ownership papers, personal and business telephone and address books and

telephone toll records; and other personal papers or identification cards in the names of subjects

involved in the criminal activity being investigated.

        28.      It is common for drug dealers to secrete proceeds of illegal narcotics sales and

records of illegal narcotics transactions in secure locations within their residences, and/or

vehicles for their ready access and to conceal them from law enforcement authorities.

        29.      Drug traffickers amass large proceeds from the illegal sale of controlled
                                                                               (




substances that they attempt to legitimize. To accomplish these goals, drug traffickers utilize

financial institutions and their attendant services, securities, cashier's checks, safe deposit boxes,

money drafts, real estate, shell operations, and business fronts. Persons involved in drug

trafficking and/or money laundering keep papers relating to these activities for future reference,

including Federal and State tax records, loan records, mortgages, deeds, titles, certificates
                                                                                   .  .      .
                                                                                               of

ownership, records regarding investments and securities, safe deposit box rental records and

keys, and photographs. I know from my training and experience that often items of value are

concealed by persons involved in large scale drug trafficking inside of safes, lock boxes, and

other secure locations within their residences, outbuildings, and vehicles.

        30.      Drug traffickers very often place assets in names other than their own to avoid

detection of these assets by government agencies, and that even though these assets are in other

individual or business names, the drug dealers actually own and continue to use these assets and

exercise dominion and control over them.

        31.      Unexplained wealth is probative evidence of crimes motivated by greed, in

particular, illegal trafficking in narcotics.




Page 10 -Affidavit of Special
Agent Scott McGeachy
                Case 3:19-mc-00084      Document 1       Filed 02/06/19     Page 12 of 18




          32.      Drug traffickers often document aspects of their criminal conduct through

 photographs or videos of themselves, their associates, their property, and their product. Drug

.. traffickers usually maintain these photographs or videos in their possession.

          33.      Drug traffickers must maintain large amounts of United States currency in order

 to maintain and finance their ongoing illegal drug trafficking business. It has been my

  experience that drug traffickers often keep large sums of currency, caches of drugs, financial

  instruments, precious metals, jewelry, automobiles and other items of value and/or proceeds of

  drug transactions, including evidence of financial transactions related to obtaining, transferring,

  secreting or spending large sums of money acquired from engaging in the acquisition and

 distribution of controlled substances in their residence or in the areas under their control.

          34.     Drug traffickers utilize mobile electronic devices including cellular telephones

  and other wireless communication devices for the purpose of maintaining their illegal trafficking

 business. Such equipment often contains evidence of these illegal activities.



          35.     It is common for drug dealers to possess narcotics, drug paraphernalia and other

 items which are associated with the importation, manufacture, sale and use of controlled

  substances such as scales, containers, cutting agents and packaging materials in their residences

 and vehicles.

          36.     Drug traffickers commonly have in their possession, that is, on their person,

 and/or at their businesses, residences, storage lockers, and/or vehicles, firearms, and other

 weapons, which are used to protect and secure their property.

          37.     Manufacturers, importers and distributors of narcotics frequently try to conceal

 their identities by using fraudulent names and identification cards. Once identities have been


  Page 11- Affidavit of Special
  Agent Scott McGeachy
              Case 3:19-mc-00084       Document 1       Filed 02/06/19     Page 13 of 18




created or stolen from other citizens, drug traffickers use those identifications to falsify records

such as Department of Motor Vehicle and phone records for the purpose of theft of services and

to evade detection by law enforcement.

        38.      It is a common practice for drug traffickers to maintain records relating to their

drug trafficking activities in their residences, storage lockers, and businesses. Because drug

traffickers in many instances will "front" (that is, sell on consignment) controlled substances to

their clients, or alternatively, will be "fronted" these items from their suppliers, such record

keeping is necessary to keep track of amounts paid and owed, and such records will also be

maintained close at hand so as to readily ascertain current balances. These records include "pay

and owe" records to show balances due for drugs sold in the past (pay) and for payments .

expected (owe) as to the trafficker's suppliers and distributors, telephone and address listings of

clients and suppliers, and records of drug proceeds. These records are commonly kept for an

extended period of time.

       39.      Narcotics traffickers maintain books, records, receipts, notes, ledgers, airline

tickets, money orders, and other papers relating to the importation, transportation, and

distribution of controlled substances. These documents whether in physical or electronic form,

are maintained where the traffickers have ready access to them. These documents include travel

records, receipts, airline tickets, auto rental agreements, invoices, and other memorandum

disclosing acquisition of assets and personal or business expenses. I also know that the most

promising place to find such items is within narcotics traffickers residences.

        40.     Evidence of illegal trafficking of controlled substances and money laundering,

such as the items described above, is likely to be found where the dealers live even if the

distribution or transaction did not occur at the residence. Moreover, individuals involved in


Page 12 -Affidavit of Special
Agent Scott McGeachy
              Case 3:19-mc-00084         Document 1       Filed 02/06/19      Page 14 of 18




large, long-term drug trafficking organizations typically maintain such evidence for an extended

period of time.

        41.       Latent :fingerprints and palm prints are frequent! y found in drug traffickers

residences and vehicles, and can be evidence of dominion, control, and possession of those

residences and vehicles.

                                        V.      CONCLUSION

        42.       Based on the foregoing, I have probable cause to believe, and I do believe, that

Dustin LARK has committed crimes of drug trafficking, felon in possession of a firearm and

money laundering, and that evidence of those offenses, as described above and in Attachment B,

are presently located inside the Honda -Odyssey, which are described above and in Attachment

A. I therefore request that the Court issue a warrant authorizing a search of the Honda Odyssey

as described in Attachments A, for the items listed in Attachments B and the seizure and

examination of any such items found.

        43.       Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested search warrant were all reviewed by Assistant United States

Attorney (AUSA) Benjamin Tolkoff, and AUSA Tolkoff has advised me that in his opinion the

affidavit and application are legally and factually sufficient to establish probable cause to support

the issuance of the requested warrant.

                                          Request for Sealing

        44.       It is respectfully requested that the Court issue an order sealing, until further order

of the Court, all papers submitted in support of the requested search warrant, including the

application, this affidavit, the attachments, and the requested search warrant. I believe that

sealing these documents is necessary because the information to .be seized is relevant to an


Page 13 - Affidavit of Special
Agent Scott McGeachy
            Case 3:19-mc-00084       Document 1       Filed 02/06/19     Page 15 of 18




ongoing investigation, and any disclosure of the information at this time may endanger the safety

of cooperating individuals, cause the flight from prosecution of co-conspirators, and otherwise

jeopardize the ongoing investigation. Premature disclosure of the contents •Of the application,

this affidavit, the attachments, and the requested search warrant may adversely affect the

integrity of the investigation.



                                                     Scott McGeachy
                                                     Special Agent, IRS Criminal Investigation


        Subscribed and sworn to before me this            day of February 2019.

                                                        ~h~
                                                     HONORABLE JOLIE A. RUSSO
                                                     United States Magistrate Judge




Page 14 -Affidavit of Special .
Agent Scott McGeachy
          Case 3:19-mc-00084         Document 1       Filed 02/06/19     Page 16 of 18




                           " Attachment A - Vehicle to be Searched

Based on the information contained in this affidavit, I am requesting a warrant to search the •

following vehicle:

                     2005 Honda Odyssey, ND/JXY159, VIN: 5FNRL38625B055910




Attachment A                                                                                Page 1
               Case 3:19-mc-00084         Document 1          Filed 02/06/19   Page 17 of 18




                                            ATTACHMENT B

                           ITEMS SUBJECT TO SEARCH AND SEIZURE

       The items that are the subject of the search and seizure applied for in this affidavit are as

controlled substances and paraphernalia, firearms, receipt of income and expenses, cellular

telephones, vehicle purchase records and documents documenting control and ownership by

Dustin LARK which will be found in the location set forth in Attachment A, for the period

beginning October 21, 2014 through the date of this search warrant, which constitute evidence,

contraband and instrumentalities related to violations of federal offenses related to drug

trafficking in violation of Title 21 U.S.C. §§ 841(a)(l) and 846, felon in possession of a firearm

in violation of Title 18 U.S.C. § 922(g) and instrumentalities of money laundering violations of

Title 18 U.S.C. § 1956.

        1.     Controlled substances including cocaine in violation of 21 U.S.C. Sections

841(a)(l) and 846;

       2.      Firearms and other dangerous weapons and ammunition;

       3.      Paraphernalia for packaging, smuggling, processing, diluting, manufacturing,

weighing and distributing controlled substances, for example: hidden compartments, scales,

blenders, funnels, sifters, grinders, glass panes, mirrors, razor blades, plastic bags, heat sealing

devices, and dilutants such as inrn~itol, vitamin B12, etc;

       4.      Financial profits, proceeds and instrumentalities of trafficking narcotics and

money laundering, including U.S Currency;

       5.      Books, records, receipts,.notes, ledgers, and other documents relating to financial

transaction, communications between members of the conspiracy;

        6.     Personal books and papers reflecting names, addresses, telephone numbers, articles of

clothing, photos and other contacts including identification data relating to the distribution of controlled

substances and money laundering;



Attachment B                                                                               Page 1 of2
               Case 3:19-mc-00084           Document 1       Filed 02/06/19      Page 18 of 18




       7.      Financial records and personal objects relating to money laundering and expenditures of

money and wealth, to-wit: money orders, wire transfer records, cashier's checks and receipts, checks,

bank account records, passbooks, tax records, safe deposit box keys, and records, checkbooks, title files,

vehicle purchases and check registers, as well as precious metals/jewelry such.as gold, silver, diamonds,

Rolex watches, earrings, necklaces, etc.;

       8.       Items of personal property that tend to identify the person(s) in residence,

occupancy, control, or ownership of the premises, including but not limited to canceled mail, deeds,

leases, rental agreements, photographs, personal telephone books, diaries, utility and telephone bills,

statements, identification documents, and keys;

       9.·     Documents indicating travel in interstate and foreign commerce, to include

airline tickets, notes and travel itineraries; airline schedules; bills; charge card receipts; hotel, motel, and

car rental statements; correspondence with travel agencies and other travel-related businesses; airline,

rent-a-car, and hotel frequent flier or user cards and statements; passports and visas; telephone bills;

photographs of foreign locations; and papers relating to domestic and international travel;

        10.     Cellular telephones other electronic communication devices which constitute evidence of

participation in a conspiracy to distribute controlled substances, prostitution and money laundering;

        11.    Computers and other electronic storage devices possessing the capability to access the

internet, book transportation services online, access e-mail, send and receive text messages, store

records of financial transactions and debts, access online bank records.

        12.     Latent prints and identifying material from items at the premises.




Attachment B                                                                                Page 2 of2
